Exhibit 10.1

 

SEPARATION AGREEMENT, RELEASE

AND AMENDMENT TO AWARD AGREEMENTS

 

This Separation Agreement, Release and Amendment to Award Agreements
(“Agreement”) is made and entered into on June 4, 2009 to be effective as of
June 2, 2009 (the “Effective Date”), by and between Richard J. Vander Woude
(hereinafter referred to as “Employee”), FirstCity Servicing Corporation.
(herein referred to as “FCSC”), and FirstCity Financial Corporation (herein
referred to as “FCFC”).

 

WHEREAS, Employee’s employment with FCSC and/or FCFC will terminate effective
June 2, 2009; and

 

WHEREAS, Employee, FCSC and FCFC desire to settle the differences between them
relating to all claims and causes of action that could be asserted by Employee,
FCSC and FCFC, including but not limited to those for vacation pay, severance
pay or other payments that may be due or claims that might asserted by Employee
and to set forth their agreement concerning certain matters relating to their
relationship following termination of employment and related agreements between
them.

 

In consideration of the mutual promises, covenants and agreements set forth
herein, and in full compromise, release and settlement, accord and satisfaction,
and discharge of all claims or causes of action, known or unknown, possessed by
or belonging to Employee, FCSC and FCFC, the parties covenant and agree as
follows:

 

1.             Each party shall take the following actions, subject to the terms
of this Agreement:

 

(a)           FCSC will, on the later to occur of either (1) seven (7) days
after the complete execution of this Agreement or (2) June 15, 2009, begin
payments to Employee, the first payment being in the gross amount of $8,500
(less payroll deductions), a second payment to be paid on June 30, 2009 in the
gross amount of $8,500 (less payroll deductions), and thereafter, commencing on
July 15, 2009, pay to Employee an amount equal to $8,500 per month to Employee
by making two payments per month of $4,250 each on the fifteenth (15th) and last
day of each month thereafter until and including May 31, 2011, all of such
payments totaling $212,500.  Each of the foregoing monthly payments will be made
in accordance with and subject to the normal payroll practices of FCFC and FCSC
and subject to withholding.  FCFC will pay an additional cash payment in the
amount of $25,000 on May 31, 2010 whether or not there has been a settlement
payment or collection of the judgment in the Prudential lawsuit.  In the event
that there is no settlement payment or collection of the judgment in the
Prudential lawsuit, Employee shall pay back the $25,000.00 payment to FCFC
within 30 days of a final determination of the Prudential lawsuit that results
in a take nothing judgment for FCFC.  Employee will not be entitled to any other
payments, compensation or benefits from FCSC or FCFC (as defined herein) after
the Effective Date, except as provided in Sections 1(b), 1(c), 1(e) and 1(f). 
The obligation of FCFC and FCSC to make the payments set forth herein are in

 

1

--------------------------------------------------------------------------------


 

the nature of severance payments and are not conditioned upon any services to be
performed by Employee.  The obligation to make these payments is absolute and
not subject to any right of setoff.

 

(b)           FCFC agrees that the Options (as defined and set forth below) held
by Employee under the FirstCity Financial Corporation 1995 Stock Option and
Award Plan, the FirstCity Financial Corporation 1996 Stock Option and Award
Plan, the FirstCity Financial Corporation 2004 Stock Option and Award Plan and
the FirstCity Financial Corporation 2006 Stock Option and Award Plan
(collectively referred to as the “Plans”) will continue in full force and effect
after June 1, 2009 and that the Award Agreements identified below related to the
Options are amended to provide that the Options do not terminate as of the
termination of employment of Employee, but that the options described in subpart
(ii) below shall terminate on December 20, 2009 as to any of those Options which
Employee fails to exercise prior to December 20, 2009, and the options described
in subparts (i), (iii), (iv) and (v) below shall terminate on June 1, 2010 as to
any of those Options which Employee fails to exercise prior to June 1, 2010, and
further that the Award Agreements dated November 2, 2006 identified in subpart
(iv) are amended to provide that the Options for 2,000 shares under those Award
Agreements which have not vested are vested as of June 1, 2009, and further that
the Award Agreement dated October 11, 2007 identified in subpart (v) is amended
to provide that the Options for 4,000 shares under that Award Agreement which
have not vested are vested as of June 1, 2009.

 

The Award Agreements between FCFC and Employee and the options granted by FCFC
to Employee (the “Options”) which are the subject of this Section 1(b) are as
follows:

 

(i) options for 25,000 shares of FirstCity Financial Corporation common stock at
an exercise price of $2.00 per share and grant date of December 1, 2000 with a
termination date prior to this Agreement of December 1, 2010, granted under the
1996 Stock Option and Award Plan as evidenced by an award agreement dated
December 1, 2000;

 

(ii) options for 25,000 shares of FirstCity Financial Corporation common stock
at an exercise price of $3.06 per share and a grant date of December 20, 2001
with a termination date prior to this Agreement of December 20, 2009, granted
under the 1996 Stock Option and Award Plan as evidenced by an award agreement
dated December 20, 2001;

 

(iii) options for 15,000 shares of FirstCity Financial Corporation common stock
at an exercise price of $7.25 per share and grant date of May 13, 2004 with a
termination date prior to this Agreement of May 13, 2014, granted under the 2004
Stock Option and Award Plan as evidenced by an award agreement dated May 13,
2004;

 

(iv) options for 8,000 shares of FirstCity Financial Corporation common stock at
an exercise price of $11.77 per share and grant date of October 25, 2005 with a
termination date prior to this Agreement of October 25, 2015, 3,850 shares of
which were granted under the 1995 Stock Option and Award Plan as evidenced

 

2

--------------------------------------------------------------------------------


 

by an award agreement dated November 2, 2006 and 4,150 shares of which were
granted under the 1996 Stock Option and Award Plan as evidenced by an award
agreement dated November 2, 2006; and

 

(v) options for 8,000 shares of FirstCity Financial Corporation common stock at
an exercise price of $9.85 per share and grant date of October 11, 2007 with a
termination date prior to this Agreement of October 11, 2017, granted under the
2006 Stock Option and Award Plan as evidenced by an award agreement dated
October 11, 2007.

 

Employee shall not be considered or treated as an “employee” for the purpose of
any benefit plans after June 1, 2009; provided that Employee will retain
existing rights under the Award Agreements and Options with extended exercise
dates as to Options as provided in this subpart (b) and will retain his rights
as to shares purchased under the Employee Stock Purchase Plan, to his vested
interest in the FCFC 401K Plan and other benefit obligations as in effect on
June 1, 2009.

 

(c)           FCSC shall convey ownership of the Dell Latitude D620 computer and
portable printer used by Employee with value of computer and printer included in
Employee’s W-2 to be $200.

 

(d)           FCFC will furnish Employee, at FCFC’s expense, with cell phone
service and use of the cell phone in his possession with the cell phone number
254-715-2454 until December 31, 2009.  FCFC will take all action to attempt to
transfer the cell phone number 254-715-2454 to Employee prior to or at the end
of that period.

 

(e)           FCFC will reimburse Employee for expenses up to $1,500 for
memberships, continuing legal education expenses and related expenses which are
primarily related to services provided for FCFC as has historically been done
when Employee served as general counsel for FCFC.  To the extent any
reimbursement of expenses under this Section 1(e) are subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), then in accordance
with Code Section 409A: (i) the amount of expenses eligible for reimbursement
provided during Employee’s taxable year may not affect the expenses eligible for
reimbursement provided in any other taxable year, (ii) the reimbursement must be
made on or before the last day of Employee’s taxable year following the taxable
year in which the expense was incurred, and (iii) the right to reimbursement is
not subject to liquidation or exchange for another benefit.

 

(f)            FCSC and Employee shall enter into a Retainer Agreement in the
form of the Retainer Agreement set forth at Exhibit A attached hereto.

 

2.             Employee, on behalf of himself and his agents, successors,
assigns, heirs, executors, administrators, and legal representatives, releases
FCSC, FCFC and all of FCFC’s affiliates and subsidiaries, their agents,
servants, legal representatives, officers, directors, shareholders, partners and
employees, and all persons, natural or corporate, in privity with them or any of
them (all shall be collectively referred to as the “ FC Released Parties”), from
any and all claims or causes of action of any kind whatsoever, at common law,
statutory, contractual or otherwise, that Employee has or might have, or that
could be asserted by Employee, known or

 

3

--------------------------------------------------------------------------------


 

unknown, now existing, arising out of or related to employment, termination of
employment, operation of FCSC or FCFC, or any other matters between or among
Employee and the FC Released Parties, save and except as to performance of
agreements set forth in this Agreement; this release shall include, without
limitation, all claims of Employee related to any obligations, responsibilities,
or liabilities of FCSC and/or FCFC: (i) under any written or oral employment or
compensation agreement between Employee, FCSC and/or FCFC (other than the Award
Agreements); (ii) under any agreements relating to compensation, reimbursement,
or payment of any kind from FCSC or FCFC, save and except any 401K or other
benefit obligations as in effect on June 1, 2009, any such obligations being
subject to the terms and provisions of such benefit plans and the Award
Agreements as to be amended under subpart (b) of Section 1; (iii) under any
written or oral agreements relating to an ownership of stock or operation of
FCSC or FCFC, save and except the rights of Employee related to FCFC common
stock purchased under the FCFC Employee Stock Purchase Plan or other benefit
obligations as in effect on June 1, 2009; and (v) any and all claims, demands,
suits, damages, losses, wrongs, actions, causes of action, or suits in equity or
otherwise of any kind or nature whatsoever regarding his employment, and
separation from employment, with FCSC or FCFC, including, but not limited to,
any claim arising under the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Civil Rights Act of 1964, the Equal Pay Act,
the Civil Rights Act of 1991, Americans with Disabilities Act, the Family and
Medical Leave Act, the National Labor Relations Act, 42 U.S.C. Section 1981, 42
U.S.C. Section 1988 (including any claims by Employee or his counsel, if any,
for attorney fees) the Occupational Safety and Health Act, the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, breach of contract, and all federal, state or local law
claims, whether statutory or common law.

 

3.             FCFC, FCSC and their successors and assigns release Employee, his
successors, assigns, heirs, executors, administrators, and legal
representatives, from any and all claims or causes of action of any kind
whatsoever, at common law, statutory or otherwise, that they have or might have,
known or unknown, now existing, save and except as to performance of agreements
set forth in this Agreement; this release shall include, without limitation, all
claims of FCFC and FCSC related to any obligations, responsibilities, or
liabilities of Employee: (i) under any written or oral employment agreement
between Employee and FCFC or FCSC and/or any of their affiliates; (ii) any other
written or oral agreements between or among Employee and FCFC, FCSC and/or any
of their affiliates; and (iii) any other claims of any kind or nature whatsoever
regarding the employment of Employee by FCSC, including, but not limited to, any
claim arising under breach of contract, and all federal, state or local law
claims, whether statutory or common law, save and except as to performance of
agreements set forth in this Agreement and matters expressly set forth herein.

 

To the maximum extent permitted by applicable laws, rules and regulations, FCFC
and FCSC shall indemnify and hold harmless Employee from and against any claim
or cause of action brought against Employee for actions taken during the period
from January 1, 1998 through the the Effective Date in his capacity as a
director, officer, employee, representative or agent of FCFC and all FCFC
Affiliates and Subsidiaries (as defined below), or arising out of Employee’s
service in any such position with FCFC and all FCFC Affiliates and Subsidiaries
(as defined below), specifically including, without limitation, any liability
arising from legal opinions issued on behalf of FCFC and any FCFC Affiliates and
Subsidiaries, provided that Employee, with respect to the matters alleged in any
such claim or cause of action, acted in good faith, believed his conduct was in
or not opposed to the best interest of FCFC and its stockholders, and did not

 

4

--------------------------------------------------------------------------------


 

knowingly engage in unlawful conduct.  The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Employee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of FCFC, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that his or her conduct was unlawful.

 

As used in this Section 3, the term “FCFC Affiliates and Subsidiaries” shall
mean all affiliates and subsidiaries of FCFC including without limitation all
entities listed on the Exhibit 21.1 attached to each of FCFC’s annual reports on
Form 10-K filed related to such period during the period from January 1, 1998
through the Effective Date.

 

4.             Effective as of the Effective Date, Employee resigns his
employment as Senior Vice President, Secretary and General Counsel of FCFC,
Senior Vice President, Assistant Secretary and General Counsel of FCSC, and as
an officer or director of any and all subsidiaries and affiliates of the FCFC
and FCSC in which Employee serves in such capacities.  Resignations will be
executed by Employee, upon request by FCFC and FCSC, for each such position and
office and will be delivered to the entity in which the position or office is
held.

 

5.             In exchange for the release of claims set forth in Section 2 and
Employee’s agreement to strictly comply with the obligations set forth in
Section 4, FCSC and FCFC agree as follows:

 

(a)           FCSC and/or FCFC shall respond to any inquiry as to Employee’s
employment status by confirming that he was an employee of FCSC from January 1,
1998 through June 1, 2009, and served in the position of Senior Vice President,
Secretary and General Counsel of FCFC and Senior Vice President, Assistant
Secretary and General Counsel of FCSC until the Effective Date and that he left
the employ of FCFC and FCSC in good standing.

 

(b)           FCSC shall report the payment of the amount under Section 1(a) on
Employee’s IRS Form W-2 and the fair market value of the computer referenced in
Section 1(c) on an IRS From 1099 to Employee.

 

(c)           FCFC, FCSC and their directors and officers shall not, and FCFC
and FCSC shall each use its best efforts to cause its other employees not to, at
any time in the future, make any libelous or slanderous statements about
Employee to any other person or entity, except as may be required by law.

 

5

--------------------------------------------------------------------------------


 

6.             Employee agrees that:

 

(a)           Employee agrees that as General Counsel of FCFC and FCSC, all
information that he acquired regarding FCFC and FCSC is protected by the
attorney-client privilege, and that he shall not disclose any confidential
information, trade secrets, or proprietary business information of FCSC and/or
FCFC with any third parties, unless required by law or court order and only
after providing prior written notice to FCSC or FCFC a sufficient amount of time
prior to any such disclosure so that FCSC or FCFC would be able to take any
protective action it would desire to pursue.  There will be no restriction on
the Employee’s practice of law for any person subject to applicable rules of
professional conduct applicable to lawyers regarding conflicts of interests or
potential conflicts of interest.

 

The parties hereto agree that FCSC and FCFC would suffer irreparable harm from a
breach by Employee of any of the covenants or agreements contained in Section 6
(a).  Therefore, in the event of the actual or threatened breach by Employee of
those provisions of this Agreement, FCSC and FCFC or their successors or assigns
may, in addition and supplementary to other rights and remedies existing on
their favor, apply to any court of law or equity of competent jurisdiction for
specific performance, injunctive or other relief in order to enforce compliance
with, or prevent any violation of, the provisions hereof.  Employee agrees that
these restrictions are reasonable.

 

(b)           Employee shall not, at any time in the future, make or publish any
critical or disparaging statements about FCSC or FCFC or any of their officers,
employees, directors or operations to any other person or entity, nor will he do
anything to disrupt or detrimentally affect, directly or indirectly, the
business, operations or liabilities of FCSC and FCFC.

 

(c)           Employee acknowledges that upon receipt of his final paycheck for
services provided by Employee through June 1, 2009, he has been paid for all
compensation, commission, wages, vacation, sick pay, severance pay, retention
pay, and other payments of any kind that he earned for services through June 1,
2009.  Employee understands and acknowledges that he shall not be entitled to
any payments or benefits from FCSC or FCFC in his capacity as an employee or as
an officer of FCSC or FCFC other than those expressly set forth in this
Agreement and described or referred to in Section 1, and further acknowledges
that he is not entitled to any other payment, monies or benefits, and that FCSC
and FCFC by complying with Section 1 of this Agreement will have fully complied
with any and all obligations they have to Employee for payment for employment
through June 1, 2009 and that FCFC and FCSC shall not have any further liability
to him for services provided by Employee as an employee on or before June 1,
2009, except as provided herein.

 

7.             FCSC, FCFC and Employee acknowledge that this Agreement is
entered into for the purpose of resolving any and all matters in controversy
between them.  The parties agree that neither FCSC, nor FCFC nor Employee will
take any action inconsistent with the spirit and intent of this Agreement.

 

6

--------------------------------------------------------------------------------


 

8.             FCSC, FCFC and Employee each agree that they will keep
confidential the existence and terms of this Agreement, except that the terms of
this Agreement may be disclosed to Employee’s spouse, the attorney of either of
the parties, necessary employees of FCSC or FCFC, or other persons only as
required by law.

 

9.             Nothing contained herein shall be construed as an admission of
liability by FCSC, FCFC or Employee, any such liability being expressly denied.

 

10.          It is understood and agreed that this Agreement contains the entire
agreement between the parties and supersedes any and all prior agreements,
arrangements, or undertakings between the parties relating to the subject
matter.  No oral understandings, statements, promises or inducements contrary to
the terms of this Agreement exist.  This Agreement cannot be changed orally and
any changes or amendments must be signed by all parties affected by the change
or amendment.

 

11.          Employee acknowledges and agrees if he breaches any provision of
this Agreement then FCSC and/or FCFC may pursue any other relief available to
them under applicable law, including appropriate injunctive relief.  FCSC and
FCFC acknowledge and agree if they breach any provision of this Agreement then
Employee may pursue any other relief available to him under applicable law,
including appropriate injunctive relief.

 

12.          If any section, paragraph, sentence, clause, or phrase contained in
this Agreement shall become illegal, null, or void, or shall be found to be
against public policy, for any reason, or shall be held by any court of
competent jurisdiction to be illegal, null, or void, or found to be against
public policy, the remaining sections, paragraphs, sentences, clauses, or
phrases contained in this Agreement shall not be affected thereby.

 

13.          One or more waivers of a breach of any provision hereunder by any
party to this Agreement shall not be deemed to be a waiver of any proceeding or
subsequent breach hereunder.

 

14.          Employee hereby acknowledges and expressly warrants and represents
for himself, his predecessors, successors, assigns, heirs, executors,
administrators and legal representatives that Employee (a) is legally competent
and authorized to execute this Agreement, (b) has not assigned, pledged, or
otherwise in any manner, sold or transferred, either by instrument in writing or
otherwise, any rights, title, interest, or claim that he may have by reason of
any matter described or released in this Agreement, and (c) has the full right
and authority to enter into this Agreement.  FCSC and FCFC hereby acknowledge
and expressly warrant and represent for themselves and their agents and
successors that they are legally authorized to execute this Agreement, and they
have the full right and authority to enter into this Agreement.

 

15.          Employee acknowledges that he has had an opportunity to review all
aspects of this Agreement, is advised to consult with an attorney of Employee’s
own choosing at Employee’s cost, regarding the effect of this Agreement, and has
had a reasonable opportunity to do so, if Employee so desired, and is
voluntarily entering into this Agreement.

 

16.          This Agreement is made and entered into in the State of Texas, and
shall in all respects be interpreted, enforced and governed under the laws of
said State.  The language of all

 

7

--------------------------------------------------------------------------------


 

parts of this Agreement shall in all cased be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.

 

17.          The terms of this Agreement have been approved by the Compensation
Committee of FCFC and the Board of Directors of FCFC.

 

18.          YOU ARE HEREBY ADVISED TO CAREFULLY CONSIDER THIS AGREEMENT AND TO
CONSULT WITH AN ATTORNEY.  IN THIS AGREEMENT YOU ARE BEING ASKED TO WAIVE
POTENTIAL LEGAL CLAIMS AND RIGHTS THAT YOU MAY HAVE.  Employee has knowingly and
voluntarily entered into this Agreement, and acknowledges that he has been given
a period of 21 days from May 29, 2009, to review and consider this Agreement
before executing it.  Employee understands that he has the right to use as much
or as little of the 21 day period as Employee wishes before executing this
Agreement.  The signed Agreement must be returned to FCFC, Attention James T.
Sartain, 6400 Imperial Drive, Waco, Texas 76712, P.O. Box 8216, Waco, Texas
76714-8216 within 21 days from May 29, 2009.  Employee further understands that
he may revoke this Agreement within 7 days after signing it, in which case this
Agreement and the obligations herein, as well as the Employee’s entitlement to
receive any of the benefits and compensation set forth herein, are null and
void.  Revocation is only effective if Employee delivers a written notice of
revocation to FCFC, Attention James T. Sartain, 6400 Imperial Drive, Waco, Texas
76712, , P.O. Box 8216, Waco, Texas 76714-8216 within 7 days after executing the
Agreement.  Employee understands that FCFC and FCSC’s obligations under this
Agreement do not become effective until after the 7 day Revocation Period has
expired.

 

19.          This Agreement is intended to comply with Code Section 409A and
shall be interpreted accordingly.  Any ambiguous provision will be construed in
a manner that is compliant with or exempt from the application of Code
Section 409A.  If any provision of this Agreement (or any award of compensation
or benefits hereunder) would cause Employee to incur any additional tax or
interest under Code Section 409A and authoritative guidance thereunder, FCFC and
FCSC shall, after consulting with and obtaining the agreement of Employee,
reform such provision to comply with Code Section 409A, provided that such
reformation shall to the extent permitted under Code Section 409A, maintain the
original intent and economic benefit to Employee of the applicable provision.

 

[End of Page - Signature Page Follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereinabove written.

 

 

Date:

 

 

 

 

 

 

Richard J. Vander Woude

 

 

 

 

 

FirstCity Servicing Corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

FirstCity Financial Corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

THE STATE OF TEXAS

§

COUNTY OF MCLENNAN

§

 

BEFORE ME, the undersigned, a Notary Public, on this day personally appeared
Richard J. Vander Woude, known to me to be the person whose name is subscribed
to the foregoing instrument and he acknowledged to me that he executed the same
for the purposes and consideration therein expressed.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this            day of
                              , 2009.

 

 

 

 

 

Notary Public

 

9

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

§

COUNTY OF MCLENNAN

§

 

BEFORE ME, the undersigned, a Notary Public in and for said county and state, on
this day personally appeared
                                                    , who is the 
                                                for FirstCity Servicing
Corporation, known to me to be the person whose name is subscribed to the
foregoing instrument, and  acknowledged to me that he/she executed the same for
the purposes and consideration therein expressed, as the act and deed of said
corporation, and in the capacity therein stated.

 

Given under my hand and seal of office this            day of
                    , 2009.

 

 

 

 

 

Notary Public

 

 

THE STATE OF TEXAS

§

COUNTY OF McLENNAN

§

 

BEFORE ME, the undersigned, a Notary Public in and for said county and state, on
this day personally appeared
                                                    , who is the 
                                                for FirstCity Financial
Corporation, known to me to be the person whose name is subscribed to the
foregoing instrument, and he acknowledged to me that he executed the same for
the purposes and consideration therein expressed, as the act and deed of said
corporation, and in the capacity therein stated.

 

Given under my hand and seal of office this            day of
                    , 2009.

 

 

 

 

 

Notary Public, State of Texas

 

10

--------------------------------------------------------------------------------

 